Exhibit 10.3

SUPPORT AGREEMENT

AGREEMENT made as of March 22, 2007, between US Gold Corporation, a corporation
existing under the laws of Colorado (“US Gold”), US Gold Alberta ULC, a
corporation existing under the laws of Alberta (“Alberta ULC”) and US Gold
Canadian Acquisition Corporation, a corporation existing under the laws of
Alberta (“Canadian Exchange Co.”).

WHEREAS US Gold, together with Canadian Exchange Co. has offered, by way of a
public take-over bid, to acquire all of the outstanding common shares of each of
White Knight Resources Ltd., Nevada Pacific Gold Ltd., and Tone Resources Ltd.
in consideration for exchangeable shares (“Exchangeable Shares”) of Canadian
Exchange Co.;

AND WHEREAS holders of Exchangeable Shares will be entitled to require Canadian
Exchange Co. to redeem such Exchangeable Shares and upon such redemption each
Exchangeable Share shall be exchanged by Canadian Exchange Co. for one share
common stock of US Gold (“US Gold Common Stock”);

AND WHEREAS US Gold intends to grant to and in favour of Non-Affiliated Holders
(as hereinafter defined) from time to time of Exchangeable Shares the right to
require US Gold or, at the option of US Gold, Alberta ULC, to purchase from each
Non-Affiliated Holder all or any part of the Exchangeable Shares held by the
Non-Affiliated Holder;

AND WHEREAS the parties desire to make appropriate provision and to establish a
procedure whereby US Gold will take certain actions and make certain payments
and deliveries necessary to ensure that Canadian Exchange Co. and Alberta ULC
will be able to make certain payments and to deliver or cause to be delivered
shares of US Gold Common Stock in satisfaction of the obligations of Canadian
Exchange Co. and/or Alberta ULC under the Share Provisions (as hereinafter
defined) and this agreement;

NOW THEREFORE, in consideration of the respective covenants and agreements
provided in this agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged),the parties agree as
follows:

ARTICLE 1
DEFINITIONS AND INTERPRETATION


1.1                                                                              
DEFINED TERMS

In this agreement, each initially capitalized term and the terms used and not
otherwise defined herein shall have the meaning ascribed thereto in the rights,
privileges, restrictions and conditions (collectively, the “Share Provisions”)
attaching to the Exchangeable Shares as set out in the articles of Canadian
Exchange Co. and the following terms shall have the following meanings:

“Effective Date” means the earliest date on which Canadian Exchange Co. first
takes up shares of White Knight Resources Ltd., Coral Gold Resources Ltd.,
Nevada Pacific Gold Ltd. or Tone Resources Ltd. under the offers to purchase
pursuant to the take-over bids referred to in the Recitals hereto.

“including” means “including without limitation” and “includes” means “includes
without limitation”.


--------------------------------------------------------------------------------


“Non-Affiliated Holders” means the registered holders of Exchangeable Shares
other than US Gold and its Subsidiaries.

“Special Voting Share” means the one share of special voting preference stock
par value US$1.00, issued by US Gold to and deposited with the Trustee, which
entitles the holder of record to a number of votes at meetings of holders of US
Gold Common Stock equal to the number of Exchangeable Shares outstanding from
time to time that are held by Non-Affiliated Holders.

“Trustee” means Computershare Trust Company of Canada and, subject to the
provisions of the Voting and Exchange Trust Agreement, includes any successor
trustee or permitted assigns.


1.2                                                                              
INTERPRETATION NOT AFFECTED BY HEADINGS

The division of this agreement into articles, sections and other portions and
the insertion of headings are for convenience of reference only and do not
affect the construction or interpretation of this agreement. Unless otherwise
specified, references to an “Article” or “Section” refer to the specified
Article or Section of this agreement.


1.3                                                                              
NUMBER, GENDER, ETC.

In this agreement, unless the context otherwise requires words  importing the
singular number include the plural and vice versa. Words importing any gender
shall include all genders and words importing persons include individuals,
corporations, partnerships, companies, associations, trusts, unincorporated
organizations, governmental bodies and other legal or business entities of any
kind.


1.4                                                                              
DATE FOR ANY ACTION

If any date on which any action is required to be taken under this agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.


1.5                                                                              
PAYMENTS

All payments to be made hereunder will be made without interest and less any tax
required by Canadian law to be deducted and withheld.

ARTICLE 2
COVENANTS OF US GOLD AND CANADIAN EXCHANGE CO.


2.1                                                                              
COVENANTS REGARDING EXCHANGEABLE SHARES

So long as any Exchangeable Shares owned by Non-Affiliated Holders are
outstanding, US Gold will:


(A)                                  NOT DECLARE OR PAY ANY DIVIDEND ON THE US
GOLD COMMON STOCK UNLESS CANADIAN EXCHANGE CO. SHALL (I) SIMULTANEOUSLY DECLARE
OR PAY, AS THE CASE MAY BE, AN EQUIVALENT DIVIDEND ON THE EXCHANGEABLE SHARES
(AN “EQUIVALENT DIVIDEND”), AND (II) HAVE SUFFICIENT MONEY OR OTHER ASSETS OR
AUTHORIZED BUT UNISSUED SECURITIES AVAILABLE TO ENABLE THE DUE DECLARATION AND
THE DUE AND PUNCTUAL PAYMENT, IN ACCORDANCE WITH APPLICABLE LAW, OF ANY SUCH
EQUIVALENT DIVIDEND;


(B)                                 ADVISE CANADIAN EXCHANGE CO. SUFFICIENTLY IN
ADVANCE OF THE DECLARATION BY US GOLD OF ANY DIVIDEND ON THE US GOLD COMMON
STOCK AND TAKE ALL SUCH OTHER ACTIONS AS ARE REASONABLY

2


--------------------------------------------------------------------------------



NECESSARY, IN CO-OPERATION WITH CANADIAN EXCHANGE CO., TO ENSURE THAT THE
RESPECTIVE DECLARATION DATE, RECORD DATE AND PAYMENT DATE FOR AN EQUIVALENT
DIVIDEND ON THE EXCHANGEABLE SHARES SHALL BE THE SAME AS THE DECLARATION DATE,
RECORD DATE AND PAYMENT DATE FOR THE CORRESPONDING DIVIDEND ON THE US GOLD
COMMON STOCK AND THAT SUCH DIVIDEND ON THE EXCHANGEABLE SHARES SHALL COMPLY WITH
ANY REQUIREMENTS OF THE STOCK EXCHANGE ON WHICH THE EXCHANGEABLE SHARES ARE
LISTED;


(C)                                  ENSURE THAT THE RECORD DATE FOR DETERMINING
SHAREHOLDERS ENTITLED TO RECEIVE ANY DIVIDEND DECLARED ON THE US GOLD COMMON
STOCK IS NOT LESS THAN 10 BUSINESS DAYS AFTER THE DECLARATION DATE FOR SUCH
DIVIDEND OR SUCH SHORTER PERIOD AS MAY BE PERMITTED UNDER APPLICABLE LAW;


(D)                                 TAKE ALL SUCH ACTIONS AND DO ALL SUCH THINGS
AS ARE REASONABLY NECESSARY OR DESIRABLE TO ENABLE AND PERMIT CANADIAN EXCHANGE
CO., IN ACCORDANCE WITH APPLICABLE LAW, TO PAY AND OTHERWISE PERFORM ITS
OBLIGATIONS WITH RESPECT TO THE SATISFACTION OF THE LIQUIDATION AMOUNT, IN
RESPECT OF EACH ISSUED AND OUTSTANDING EXCHANGEABLE SHARE UPON THE LIQUIDATION,
DISSOLUTION OR WINDING-UP OF CANADIAN EXCHANGE CO. OR ANY OTHER DISTRIBUTION OF
THE ASSETS OF CANADIAN EXCHANGE CO. AMONG ITS SHAREHOLDERS FOR THE PURPOSE OF
WINDING UP ITS AFFAIRS INCLUDING, WITHOUT LIMITATION, ALL SUCH ACTIONS AND ALL
SUCH THINGS AS ARE NECESSARY OR DESIRABLE TO ENABLE AND PERMIT CANADIAN EXCHANGE
CO. TO CAUSE TO BE DELIVERED SHARES OF US GOLD COMMON STOCK TO THE HOLDERS OF
EXCHANGEABLE SHARES IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 5 OF THE SHARE
PROVISIONS;


(E)                                  TAKE ALL SUCH ACTIONS AND DO ALL SUCH
THINGS AS ARE REASONABLY NECESSARY OR DESIRABLE TO ENABLE AND PERMIT CANADIAN
EXCHANGE CO., IN ACCORDANCE WITH APPLICABLE LAW, TO PAY AND OTHERWISE PERFORM
ITS OBLIGATIONS WITH RESPECT TO THE SATISFACTION OF THE RETRACTION PRICE AND THE
REDEMPTION PRICE, INCLUDING, WITHOUT LIMITATION, ALL SUCH ACTIONS AND ALL SUCH
THINGS AS ARE NECESSARY OR DESIRABLE TO ENABLE AND PERMIT CANADIAN EXCHANGE CO.
TO CAUSE TO BE DELIVERED SHARES OF US GOLD COMMON STOCK TO THE HOLDERS OF
EXCHANGEABLE SHARES, UPON THE RETRACTION OR REDEMPTION OF EXCHANGEABLE SHARES IN
ACCORDANCE WITH THE PROVISIONS OF ARTICLE 6 OR ARTICLE 7 OF THE SHARE
PROVISIONS, AS THE CASE MAY BE;


(F)                                    TAKE ALL SUCH ACTIONS AND DO ALL SUCH
THINGS AS ARE REASONABLY NECESSARY OR DESIRABLE TO ENABLE AND PERMIT ALBERTA ULC
OR US GOLD, IN ACCORDANCE WITH APPLICABLE LAW, TO PERFORM ITS OBLIGATIONS
ARISING UPON THE EXERCISE BY IT OF THE LIQUIDATION CALL RIGHT, THE RETRACTION
CALL RIGHT OR THE REDEMPTION CALL RIGHT, INCLUDING ALL SUCH ACTIONS AND ALL SUCH
THINGS AS ARE NECESSARY OR DESIRABLE TO ENABLE AND PERMIT ALBERTA ULC OR US GOLD
TO CAUSE TO BE DELIVERED SHARES OF US GOLD COMMON STOCK TO THE HOLDERS OF
EXCHANGEABLE SHARES IN ACCORDANCE WITH THE PROVISIONS OF THE LIQUIDATION CALL
RIGHT, THE RETRACTION CALL RIGHT OR THE REDEMPTION CALL RIGHT, AS THE CASE MAY
BE; AND


(G)                                 NOT EXERCISE ITS VOTE AS A SHAREHOLDER TO
INITIATE THE VOLUNTARY LIQUIDATION, DISSOLUTION OR WINDING UP OF CANADIAN
EXCHANGE CO. OR ANY OTHER DISTRIBUTION OF THE ASSETS OF CANADIAN EXCHANGE CO.
AMONG ITS SHAREHOLDERS FOR THE PURPOSE OF WINDING UP ITS AFFAIRS, NOR TAKE ANY
ACTION OR OMIT TO TAKE ANY ACTION THAT IS DESIGNED TO RESULT IN THE LIQUIDATION,
DISSOLUTION OR WINDING UP OF CANADIAN EXCHANGE CO. OR ANY OTHER DISTRIBUTION OF
THE ASSETS OF CANADIAN EXCHANGE CO. AMONG ITS SHAREHOLDERS FOR THE PURPOSE OF
WINDING UP ITS AFFAIRS.


2.2                                                                              
SEGREGATION OF FUNDS

US Gold will cause Canadian Exchange Co. to deposit a sufficient amount of funds
in a separate account of Canadian Exchange Co. and segregate a sufficient amount
of such other assets and

3


--------------------------------------------------------------------------------


property as is necessary to enable Canadian Exchange Co. to pay or otherwise
satisfy the applicable dividends, Liquidation Amount, Retraction Price or
Redemption Price, once such amounts become payable under the terms of this
agreement or the Share Provisions, in each case for the benefit of
Non-Affiliated Holders from time to time of the Exchangeable Shares, and to use
such funds and other assets so segregated exclusively for the payment of
dividends and the payment or other satisfaction of the Liquidation Amount, the
Retraction Price or the Redemption Price, as applicable net of any corresponding
withholding tax obligations and for the remittance of such withholding tax
obligations.


2.3                                                                              
RESERVATION OF US GOLD COMMON STOCK

US Gold hereby represents, warrants and covenants in favour of Canadian Exchange
Co. and Alberta ULC that US Gold has reserved for issuance and will, at all
times while any Exchangeable Shares are outstanding, keep available, free from
pre-emptive and other rights, out of its authorized and unissued capital stock
such number of shares of US Gold Common Stock (or other shares or securities
into which US Gold Common Stock may be reclassified or changed as contemplated
by Section 2.7): (a) as is equal to the sum of (i) the number of Exchangeable
Shares issued and outstanding from time to time and (ii) the number of
Exchangeable Shares issuable upon the exercise of all rights to acquire
Exchangeable Shares outstanding from time to time; and (b) as are now and may
hereafter be required to enable and permit each of US Gold, Alberta ULC and
Canadian Exchange Co. to meet its obligations under the Voting and Exchange
Trust Agreement, under the Share Provisions and under any other security or
commitment pursuant to which US Gold, Alberta ULC and Canadian Exchange Co. may
now or hereafter be required to issue and/or deliver shares of US Gold Common
Stock to the Non-Affiliated Holders.


2.4                                                                              
NOTIFICATION OF CERTAIN EVENTS

In order to assist US Gold to comply with its obligations hereunder and to
permit Alberta ULC to exercise the Liquidation Call Right, Retraction Call Right
and Redemption Call Right, Canadian Exchange Co. will notify US Gold of each of
the following events at the time set forth below:


(A)                                  IN THE EVENT OF ANY DETERMINATION BY THE
BOARD OF DIRECTORS OF CANADIAN EXCHANGE CO. TO INSTITUTE VOLUNTARY LIQUIDATION,
DISSOLUTION OR WINDING-UP PROCEEDINGS WITH RESPECT TO CANADIAN EXCHANGE CO. OR
TO EFFECT ANY OTHER DISTRIBUTION OF THE ASSETS OF CANADIAN EXCHANGE CO. AMONG
ITS SHAREHOLDERS FOR THE PURPOSE OF WINDING UP ITS AFFAIRS, AT LEAST 60 DAYS
PRIOR TO THE PROPOSED EFFECTIVE DATE OF SUCH LIQUIDATION, DISSOLUTION,
WINDING-UP OR OTHER DISTRIBUTION;


(B)                                 IMMEDIATELY, UPON THE EARLIER OF (I) RECEIPT
BY CANADIAN EXCHANGE CO. OF NOTICE OF, AND (II) CANADIAN EXCHANGE CO. OTHERWISE
BECOMING AWARE OF, ANY THREATENED OR INSTITUTED CLAIM, SUIT, PETITION OR OTHER
PROCEEDINGS WITH RESPECT TO THE INVOLUNTARY LIQUIDATION, DISSOLUTION OR
WINDING-UP OF CANADIAN EXCHANGE CO. OR TO EFFECT ANY OTHER DISTRIBUTION OF THE
ASSETS OF CANADIAN EXCHANGE CO. AMONG ITS SHAREHOLDERS FOR THE PURPOSE OF
WINDING UP ITS AFFAIRS;


(C)                                  IMMEDIATELY, UPON RECEIPT BY CANADIAN
EXCHANGE CO. OF A RETRACTION REQUEST;


(D)                                 AT LEAST 30 DAYS PRIOR TO ANY REDEMPTION
DATE DETERMINED BY THE BOARD OF DIRECTORS OF CANADIAN EXCHANGE CO. IN ACCORDANCE
WITH THE SHARE PROVISIONS; AND


(E)                                  AS SOON AS PRACTICABLE UPON THE ISSUANCE BY
CANADIAN EXCHANGE CO. OF ANY EXCHANGEABLE SHARES OR RIGHTS TO ACQUIRE
EXCHANGEABLE SHARES.

4


--------------------------------------------------------------------------------



2.5                                                                              
DELIVERY OF US GOLD COMMON STOCK

Upon notice of any event that requires Canadian Exchange Co. or Alberta ULC to
cause to be delivered US Gold Common Stock to any holder of Exchangeable Shares,
US Gold shall, in any manner deemed appropriate by it, provide such shares or
cause such shares to be provided to Canadian Exchange Co. or Alberta ULC, as
appropriate, which shall forthwith deliver or cause to be delivered the
requisite number of US Gold Common Stock to or for the benefit of the former
holder of the surrendered Exchangeable Shares. All such shares of US Gold Common
Stock shall be duly authorized and validly issued as fully paid, non-assessable,
free of pre-emptive rights and shall be free and clear of any lien, claim,
encumbrance, security interest or adverse claim. In consideration for the
issuance and delivery of each such share of US Gold Common Stock, Canadian
Exchange Co. or Alberta ULC, as the case may be, shall subscribe a cash amount
or pay a purchase price equal to the fair market value of the shares of US Gold
Common Stock.


2.6                                                                              
QUALIFICATION OF US GOLD COMMON STOCK

US Gold covenants that it will make such filings and seek such regulatory
consents and approvals as are necessary so that the shares of US Gold Common
Stock to be issued to holders of Exchangeable Shares pursuant to the terms of
the Share Provisions, the Voting and Exchange Trust Agreement and this agreement
will be issued in compliance with the applicable securities laws in Canada and
the United States and may be freely traded thereafter (other than by reason of a
holder being a “control person” of US Gold for purposes of Canadian securities
laws or by holders who are Affiliates of US Gold within the meaning of U.S.
securities laws). US Gold will in good faith expeditiously take all such actions
and do all such things as are reasonably necessary or desirable to cause all
shares of US Gold Common Stock to be delivered hereunder to be listed, quoted or
posted for trading on all stock exchanges and quotation systems on which
outstanding shares of US Gold Common Stock have been listed by US Gold and
remain listed and are quoted or posted for trading at such time.


2.7                                                                              
ECONOMIC EQUIVALENCE


(A)                                  US GOLD WILL NOT WITHOUT PRIOR APPROVAL OF
CANADIAN EXCHANGE CO. AND THE PRIOR APPROVAL OF THE HOLDERS OF THE EXCHANGEABLE
SHARES GIVEN IN ACCORDANCE WITH SECTION 9.2 OF THE SHARE PROVISIONS:

(I)                                     ISSUE OR DISTRIBUTE SHARES OF US GOLD
COMMON STOCK (OR SECURITIES EXCHANGEABLE FOR OR CONVERTIBLE INTO OR CARRYING
RIGHTS TO ACQUIRE SHARES OF US GOLD COMMON STOCK) TO THE HOLDERS OF ALL OR
SUBSTANTIALLY ALL OF THE THEN OUTSTANDING US GOLD COMMON STOCK BY WAY OF STOCK
DIVIDEND OR OTHER DISTRIBUTION, OTHER THAN AN ISSUE OF SHARES OF US GOLD COMMON
STOCK (OR SECURITIES EXCHANGEABLE FOR OR CONVERTIBLE INTO OR CARRYING RIGHTS TO
ACQUIRE SHARES OF US GOLD COMMON STOCK) TO HOLDERS OF SHARES OF US GOLD COMMON
STOCK WHO EXERCISE AN OPTION TO RECEIVE DIVIDENDS IN US GOLD COMMON STOCK (OR
SECURITIES EXCHANGEABLE FOR OR CONVERTIBLE INTO OR CARRYING RIGHTS TO ACQUIRE US
GOLD COMMON STOCK) IN LIEU OF RECEIVING CASH DIVIDENDS; OR

(II)                                  ISSUE OR DISTRIBUTE RIGHTS, OPTIONS OR
WARRANTS TO THE HOLDERS OF ALL OR SUBSTANTIALLY ALL OF THE THEN OUTSTANDING
SHARES OF US GOLD COMMON STOCK ENTITLING THEM TO SUBSCRIBE FOR OR TO PURCHASE
SHARES OF US GOLD COMMON STOCK (OR SECURITIES EXCHANGEABLE FOR OR CONVERTIBLE
INTO OR CARRYING RIGHTS TO ACQUIRE SHARES OF US GOLD COMMON STOCK); OR

(III)                               ISSUE OR DISTRIBUTE TO THE HOLDERS OF ALL OR
SUBSTANTIALLY ALL OF THE THEN OUTSTANDING SHARES OF US GOLD COMMON STOCK (A)
SHARES OR SECURITIES (INCLUDING EVIDENCES OF

5


--------------------------------------------------------------------------------


INDEBTEDNESS) OF US GOLD OF ANY CLASS OTHER THAN US GOLD COMMON STOCK (OR
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR OR CARRYING RIGHTS TO ACQUIRE
SHARES OF US GOLD COMMON STOCK), OR (B) RIGHTS, OPTIONS OR WARRANTS OTHER THAN
THOSE REFERRED TO IN SECTION 2.7(A)(II) ABOVE, OR (C) ASSETS OF US GOLD;

unless (x) Canadian Exchange Co. is permitted under applicable law to issue or
distribute the economic equivalent on a per share basis of such rights, options,
securities, shares, evidences of indebtedness or other assets to holders of the
Exchangeable Shares and (y) Canadian Exchange Co. shall issue or distribute such
rights, options, securities, shares, evidences of indebtedness or other assets
simultaneously to holders of the Exchangeable Shares.


(B)                                 US GOLD WILL NOT WITHOUT THE PRIOR APPROVAL
OF CANADIAN EXCHANGE CO. AND THE PRIOR APPROVAL OF THE HOLDERS OF THE
EXCHANGEABLE SHARES GIVEN IN ACCORDANCE WITH SECTION 9.2 OF THE SHARE
PROVISIONS:

(I)                                     SUBDIVIDE, REDIVIDE OR CHANGE THE THEN
OUTSTANDING SHARES OF US GOLD COMMON STOCK INTO A GREATER NUMBER OF SHARES OF US
GOLD COMMON STOCK; OR

(II)                                  REDUCE, COMBINE, CONSOLIDATE OR CHANGE THE
THEN OUTSTANDING SHARES OF US GOLD COMMON STOCK INTO A LESSER NUMBER OF SHARES
OF US GOLD COMMON STOCK; OR

(III)                               RECLASSIFY OR OTHERWISE CHANGE THE SHARES OF
US GOLD COMMON STOCK OR EFFECT AN AMALGAMATION, MERGER, REORGANIZATION OR OTHER
TRANSACTION AFFECTING THE SHARES OF US GOLD COMMON STOCK;

unless (x) Canadian Exchange Co. is permitted under applicable law
simultaneously to make the same or an economically equivalent change to, or in
the rights of holders of, the Exchangeable Shares, and (y) the same or an
economically equivalent change is made to, or in the rights of the holders of,
the Exchangeable Shares.


(C)                                  US GOLD WILL ENSURE THAT THE RECORD DATE
FOR ANY EVENT REFERRED TO IN SECTION 2.7(A) OR SECTION 2.7(B), OR (IF NO RECORD
DATE IS APPLICABLE FOR SUCH EVENT) THE EFFECTIVE DATE FOR ANY SUCH EVENT, IS NOT
LESS THAN TEN BUSINESS DAYS AFTER THE DATE ON WHICH SUCH EVENT IS DECLARED OR
ANNOUNCED BY US GOLD (WITH SIMULTANEOUS NOTIFICATION THEREOF BY US GOLD TO
CANADIAN EXCHANGE CO.).


(D)                                 THE BOARD OF DIRECTORS OF CANADIAN EXCHANGE
CO. SHALL DETERMINE, ACTING IN GOOD FAITH AND IN ITS SOLE DISCRETION (WITH THE
ASSISTANCE OF SUCH REPUTABLE AND QUALIFIED INDEPENDENT FINANCIAL ADVISORS AND/OR
OTHER EXPERTS AS THE BOARD MAY REQUIRE), ECONOMIC EQUIVALENCE FOR THE PURPOSES
OF ANY EVENT REFERRED TO IN SECTION 2.7(A) OR SECTION 2.7(B) AND EACH SUCH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING ON US GOLD. IN MAKING EACH SUCH
DETERMINATION, THE FOLLOWING FACTORS SHALL, WITHOUT EXCLUDING OTHER FACTORS
DETERMINED BY THE BOARD OF DIRECTORS OF CANADIAN EXCHANGE CO. TO BE RELEVANT, BE
CONSIDERED BY THE BOARD OF DIRECTORS OF CANADIAN EXCHANGE CO.:

(I)                                     IN THE CASE OF ANY STOCK DIVIDEND OR
OTHER DISTRIBUTION PAYABLE IN SHARES OF US GOLD COMMON STOCK, THE NUMBER OF SUCH
SHARES ISSUED IN PROPORTION TO THE NUMBER OF SHARES OF US GOLD COMMON STOCK
PREVIOUSLY OUTSTANDING;

(II)                                  IN THE CASE OF THE ISSUANCE OR
DISTRIBUTION OF ANY RIGHTS, OPTIONS OR WARRANTS TO SUBSCRIBE FOR OR PURCHASE
SHARES OF US GOLD COMMON STOCK (OR SECURITIES

6


--------------------------------------------------------------------------------


EXCHANGEABLE FOR OR CONVERTIBLE INTO OR CARRYING RIGHTS TO ACQUIRE SHARES OF US
GOLD COMMON STOCK), THE RELATIONSHIP BETWEEN THE EXERCISE PRICE OF EACH SUCH
RIGHT, OPTION OR WARRANT AND THE CURRENT MARKET PRICE OF A SHARE OF US GOLD
COMMON STOCK;

(III)                               IN THE CASE OF THE ISSUANCE OR DISTRIBUTION
OF ANY OTHER FORM OF PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY SHARES OR
SECURITIES OF US GOLD OF ANY CLASS OTHER THAN US GOLD COMMON STOCK, ANY RIGHTS,
OPTIONS OR WARRANTS OTHER THAN THOSE REFERRED TO IN SECTION 2.7(D)(II), ANY
EVIDENCES OF INDEBTEDNESS OF US GOLD OR ANY ASSETS OF US GOLD), THE RELATIONSHIP
BETWEEN THE FAIR MARKET VALUE (AS DETERMINED BY THE BOARD OF DIRECTORS OF
CANADIAN EXCHANGE CO. IN THE MANNER ABOVE CONTEMPLATED) OF SUCH PROPERTY TO BE
ISSUED OR DISTRIBUTED WITH RESPECT TO EACH OUTSTANDING SHARE OF US GOLD COMMON
STOCK AND THE CURRENT MARKET PRICE OF A SHARE OF US GOLD COMMON STOCK;

(IV)                              IN THE CASE OF ANY SUBDIVISION, REDIVISION OR
CHANGE OF THE THEN OUTSTANDING SHARES OF US GOLD COMMON STOCK INTO A GREATER
NUMBER OF SHARES OF US GOLD COMMON STOCK OR THE REDUCTION, COMBINATION,
CONSOLIDATION OR CHANGE OF THE THEN OUTSTANDING SHARES OF US GOLD COMMON STOCK
INTO A LESSER NUMBER OF SHARES OF US GOLD COMMON STOCK OR ANY AMALGAMATION,
MERGER, REORGANIZATION OR OTHER TRANSACTION AFFECTING THE US GOLD COMMON STOCK,
THE EFFECT THEREOF UPON THE THEN OUTSTANDING SHARES OF US GOLD COMMON STOCK; AND

(V)                                 IN ALL SUCH CASES, THE GENERAL TAXATION
CONSEQUENCES OF THE RELEVANT EVENT TO HOLDERS OF EXCHANGEABLE SHARES TO THE
EXTENT THAT SUCH CONSEQUENCES MAY DIFFER FROM THE TAXATION CONSEQUENCES TO
HOLDERS OF SHARES OF US GOLD COMMON STOCK AS A RESULT OF DIFFERENCES BETWEEN
TAXATION LAWS OF CANADA AND THE UNITED STATES (EXCEPT FOR ANY DIFFERING
CONSEQUENCES ARISING AS A RESULT OF DIFFERING MARGINAL TAXATION RATES AND
WITHOUT REGARD TO THE INDIVIDUAL CIRCUMSTANCES OF HOLDERS OF EXCHANGEABLE
SHARES).


2.8                                                                              
TENDER OFFERS

In the event that a cash offer, share exchange offer, issuer bid, take-over bid
or similar transaction with respect to US Gold Common Stock (an “Offer”) is
proposed by US Gold or is proposed to US Gold or its shareholders and is
recommended by the board of directors of US Gold, or is otherwise effected or to
be effected with the consent or approval of the board of directors of US Gold,
US Gold will use reasonable efforts (to the extent, in the case of an Offer by a
third party, within its control) expeditiously and in good faith to take all
such actions and do all such things as are necessary or desirable to enable and
permit holders of Exchangeable Shares to participate in such Offer to the same
extent and on an economically equivalent basis as the holders of shares of US
Gold Common Stock, without discrimination. Without limiting the generality of
the foregoing, US Gold will use reasonable efforts expeditiously and in good
faith to ensure that holders of Exchangeable Shares may participate in each such
Offer without being required to retract Exchangeable Shares as against Canadian
Exchange Co. (or, if so required, to ensure that any such retraction, shall be
effective only upon, and shall be conditional upon, the closing of such Offer
and only to the extent necessary to tender or deposit to the Offer). Nothing
herein shall affect the right of Canadian Exchange Co. to redeem, or US Gold or
Alberta ULC to purchase pursuant to the Redemption Call Right, Exchangeable
Shares.


2.9                                                                              
US GOLD AND AFFILIATES NOT TO VOTE EXCHANGEABLE SHARES

US Gold covenants and agrees that it will appoint and cause to be appointed
proxyholders with respect to all Exchangeable Shares held by it and its
Subsidiaries for the sole purpose of attending each meeting of holders of
Exchangeable Shares in order to be counted as part of the quorum for each

7


--------------------------------------------------------------------------------


such meeting. US Gold further covenants and agrees that it will not, and will
cause its Subsidiaries not to, exercise any voting rights that may be
exercisable by holders of Exchangeable Shares from time to time pursuant to the
Share Provisions or pursuant to the provisions of the (or any successor or other
corporate statute by which Canadian Exchange Co. may in the future be governed)
with respect to any Exchangeable Shares held by it or by its Subsidiaries in
respect of any matter considered at any meeting of holders of Exchangeable
Shares.


2.10                                                                       
STOCK EXCHANGE LISTING

US Gold covenants and agrees in favour of Canadian Exchange Co. that US Gold
will use its best efforts to maintain a listing of the Exchangeable Shares on
the Toronto Stock Exchange or another stock exchange in Canada prescribed under
the Income Tax Act (Canada).


2.11                                                                        DUE
PERFORMANCE

On and after the Effective Date, US Gold shall, and shall cause Alberta ULC to,
duly and timely perform all of its obligations provided for herein and that may
arise under the Share Provisions, and US Gold shall be responsible for the due
performance of all of such obligations hereunder and under the Share Provisions.


2.12                                                                       
ISSUE OF ADDITIONAL SHARES

During the term of this agreement, US Gold will not issue any Special Voting
Shares other than the one Special Voting Share to be issued to the Trustee.


2.13                                                                       
OWNERSHIP OF OUTSTANDING SHARES

Without the prior approval of Canadian Exchange Co. and the prior approval of
the holders of the Exchangeable Shares given in accordance with Section 11.2 of
the Share Provisions, US Gold covenants and agrees in favour of Canadian
Exchange Co. that, as long as any outstanding Exchangeable Shares are owned by
Non-Affiliated Holders, US Gold will be and remain the direct or indirect
beneficial owner of all issued and outstanding voting shares in the capital of
Canadian Exchange Co. and Alberta ULC.

ARTICLE 3
US GOLD SUCCESSORS


3.1                                                                              
CERTAIN REQUIREMENTS IN RESPECT OF COMBINATION, ETC.

US Gold shall not enter into any transaction (whether by way of reconstruction,
reorganization, consolidation, arrangement, merger, transfer, sale, lease or
otherwise) whereby all or substantially all of its undertaking, property and
assets would become the property of any other person or, in the case of a
merger, of the continuing corporation resulting therefrom unless, but may do so
if:


(A)                                  SUCH OTHER PERSON OR CONTINUING CORPORATION
(THE “US GOLD SUCCESSOR”) BY OPERATION OF LAW, BECOMES, WITHOUT MORE, BOUND BY
THE TERMS AND PROVISIONS OF THIS AGREEMENT OR, IF NOT SO BOUND, EXECUTES, PRIOR
TO OR CONTEMPORANEOUSLY WITH THE CONSUMMATION OF SUCH TRANSACTION, AN AGREEMENT
SUPPLEMENTAL HERETO AND SUCH OTHER INSTRUMENTS (IF ANY) AS ARE NECESSARY OR
ADVISABLE TO EVIDENCE THE ASSUMPTION BY THE US GOLD SUCCESSOR OF LIABILITY FOR
ALL MONEYS PAYABLE AND PROPERTY DELIVERABLE HEREUNDER AND THE COVENANT OF SUCH
US GOLD SUCCESSOR TO

8


--------------------------------------------------------------------------------



PAY AND DELIVER OR CAUSE TO BE DELIVERED THE SAME AND ITS AGREEMENT TO OBSERVE
AND PERFORM ALL THE COVENANTS AND OBLIGATIONS OF US GOLD UNDER THIS AGREEMENT;
AND


(B)                                 SUCH TRANSACTION SHALL BE UPON SUCH TERMS
AND CONDITIONS AS SUBSTANTIALLY TO PRESERVE AND NOT TO IMPAIR IN ANY MATERIAL
RESPECT ANY OF THE RIGHTS, DUTIES, POWERS AND AUTHORITIES OF THE OTHER PARTIES
HEREUNDER OR THE HOLDERS OF THE EXCHANGEABLE SHARES.


3.2                                                                              
VESTING OF POWERS IN SUCCESSOR

Whenever the conditions of Section 3.1 have been duly observed and performed,
the parties, if required by Section 3.1, shall execute and deliver the
supplemental agreement provided for in Section 3.1(a) and thereupon the US Gold
Successor and such other person that may then be the issuer of the US Gold
Common Stock shall possess and from time to time may exercise each and every
right and power of US Gold under this agreement in the name of US Gold or
otherwise and any act or proceeding by any provision of this agreement required
to be done or performed by the board of directors of US Gold or any officers of
US Gold may be done and performed with like force and effect by the directors or
officers of such US Gold Successor.


3.3                                                                              
WHOLLY-OWNED SUBSIDIARIES

Nothing herein shall be construed as preventing the amalgamation or merger of
any wholly-owned Subsidiary of US Gold with or into US Gold or the winding-up,
liquidation or dissolution of any wholly-owned Subsidiary of US Gold, provided
that all of the assets of such Subsidiary are transferred to US Gold or another
wholly-owned Subsidiary of US Gold, and any such transactions are expressly
permitted by this Article 3.

ARTICLE 4
GENERAL


4.1                                                                              
TERM

This agreement shall come into force and be effective as of the date hereof and
shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by
Non-Affiliated Holders.


4.2                                                                              
CHANGES IN CAPITAL OF US GOLD AND CANADIAN EXCHANGE CO.

Notwithstanding the provisions of Section 4.4 hereof, at all times after the
occurrence of any event contemplated pursuant to Section 2.7 and Section 2.8
hereof or otherwise, as a result of which either the US Gold Common Stock or the
Exchangeable Shares or both are in any way changed, this agreement shall
forthwith be amended and modified as necessary in order that it shall apply with
full force and effect, mutatis mutandis, to all new securities into which the US
Gold Common Stock or the Exchangeable Shares or both are so changed and the
parties hereto shall execute and deliver a supplemental agreement in writing
giving effect to and evidencing such necessary amendments and modifications.


4.3                                                                              
SEVERABILITY

Notwithstanding the provisions of Section 4.4 hereof, if any term or other
provision of this agreement is invalid, illegal or incapable of being enforced
by any rule or law, or public policy, all

9


--------------------------------------------------------------------------------


other conditions and provisions of this agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.


4.4                                                                              
AMENDMENTS, MODIFICATIONS


(A)                                  SUBJECT TO SECTION 4.2, SECTION 4.3, AND
SECTION 4.5 OF THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT BY AN
AGREEMENT IN WRITING EXECUTED BY CANADIAN EXCHANGE CO., ALBERTA ULC AND US GOLD
AND APPROVED BY THE HOLDERS OF THE EXCHANGEABLE SHARES IN ACCORDANCE WITH
SECTION 9.2 OF THE SHARE PROVISIONS.


(B)                                 NO AMENDMENT OR MODIFICATION OR WAIVER OF
ANY OF THE PROVISIONS OF THIS AGREEMENT OTHERWISE PERMITTED HEREUNDER SHALL BE
EFFECTIVE UNLESS MADE IN WRITING AND SIGNED BY ALL OF THE PARTIES HERETO.


4.5                                                                              
MINISTERIAL AMENDMENTS

Notwithstanding the provisions of Section 4.4 hereof, the parties to this
agreement may in writing at any time and from time to time, without the approval
of the holders of the Exchangeable Shares, amend or modify this agreement for
the purposes of:


(A)                                  ADDING TO THE COVENANTS OF ANY OR ALL OF
THE PARTIES HERETO FOR THE PROTECTION OF THE NON-AFFILIATED HOLDERS;


(B)                                 EVIDENCING THE SUCCESSION OF US GOLD
SUCCESSORS AND THE COVENANTS OF AND OBLIGATIONS ASSUMED BY EACH SUCH US GOLD
SUCCESSOR IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 3;


(C)                                  MAKING SUCH AMENDMENTS OR MODIFICATIONS NOT
INCONSISTENT WITH THIS AGREEMENT AS MAY BE NECESSARY OR DESIRABLE WITH RESPECT
TO MATTERS OR QUESTIONS WHICH, IN THE OPINION OF THE BOARD OF DIRECTORS OF EACH
OF CANADIAN EXCHANGE CO., ALBERTA ULC AND US GOLD, HAVING IN MIND THE BEST
INTERESTS OF THE NON-AFFILIATED HOLDERS AS A WHOLE, IT MAY BE EXPEDIENT TO MAKE,
PROVIDED THAT EACH SUCH BOARD OF DIRECTORS SHALL BE OF THE OPINION THAT SUCH
AMENDMENTS OR MODIFICATIONS WILL NOT BE PREJUDICIAL IN ANY MATERIAL RESPECT TO
THE RIGHTS OR INTERESTS OF THE NON-AFFILIATED HOLDERS AS A WHOLE OF THE
EXCHANGEABLE SHARES; OR


(D)                                 MAKING SUCH CHANGES OR CORRECTIONS WHICH, ON
THE ADVICE OF COUNSEL TO CANADIAN EXCHANGE CO., ALBERTA ULC AND US GOLD, ARE
REQUIRED FOR THE PURPOSE OF CURING OR CORRECTING ANY AMBIGUITY OR DEFECT OR
INCONSISTENT PROVISION OR CLERICAL OMISSION OR MISTAKE OR MANIFEST ERROR,
PROVIDED THAT THE BOARDS OF DIRECTORS OF EACH OF CANADIAN EXCHANGE CO., ALBERTA
ULC AND US GOLD SHALL BE OF THE OPINION THAT SUCH CHANGES OR CORRECTIONS WILL
NOT BE PREJUDICIAL IN ANY MATERIAL RESPECT TO THE RIGHTS OR INTERESTS OF THE
NON-AFFILIATED HOLDERS.


4.6                                                                              
MEETING TO CONSIDER AMENDMENTS

Canadian Exchange Co., at the request of US Gold, shall call a meeting or
meetings of the holders of Exchangeable Shares for the purpose of considering
any proposed amendment or modification requiring approval pursuant to Section
4.4 hereof. Any such meeting or meetings shall be

10


--------------------------------------------------------------------------------


called and held in accordance with the bylaws of Canadian Exchange Co., the
Share Provisions and all applicable laws.


4.7                                                                              
ENUREMENT

This agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and assigns.


4.8                                                                              
NOTICES TO PARTIES

Any notice and other communications required or permitted to be given pursuant
to this agreement shall be sufficiently given if delivered in person or if sent
by facsimile transmission (provided such transmission is recorded as being
transmitted successfully) to the parties at the following addresses:


(A)                                  IN THE CASE OF US GOLD, TO THE FOLLOWING
ADDRESS:

165 South Union
Suite 565
Lakewood, Colorado
80228

Facsimile No.: (303) 238-1438
Attention:  William F. Pass

with a copy to:

Fraser Milner Casgrain LLP
1 First Canadian Place
100 King Street West, Suite 3900
Toronto, Ontario
M5X 1B2

Attention:  Michael Melanson
Fax:  (416) 863-4592


(B)                                 IN THE CASE OF ALBERTA ULC, TO THE FOLLOWING
ADDRESS:

2900 Manulife Place
10180-101 Street
Edmonton, Alberta
T5J 3V5

Facsimile No.: (780) 423-7276
Attention:  Corporate Secretary

with a copy to:

Fraser Milner Casgrain LLP
1 First Canadian Place
100 King Street West, Suite 3900



11


--------------------------------------------------------------------------------


Toronto, Ontario
M5X 1B2

Attention:  Michael Melanson
Fax:  (416) 863-4592


(C)                                  IN THE CASE OF CANADIAN EXCHANGE CO., TO
THE FOLLOWING ADDRESS:

2900 Manulife Place
10180-101 Street
Edmonton, Alberta
T5J 3V5

Facsimile No.: (780) 423-7276
Attention:  Corporate Secretary

with a copy to:

US Gold Corporation
2201 Kipling Street
Suite 100
Lakewood, Colorado
80215

Facsimile No.: (303) 238-1438
Attention:  William F. Pass

or at such other address as the party to which such notice or other
communication is to be given has last notified the party given the same in the
manner provided in this Section, and if not given the same shall be deemed to
have been received on the date of such delivery or sending.


4.9                                                                              
COUNTERPARTS

This agreement may be executed in counterparts (by facsimile or otherwise), each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.


4.10                                                                       
JURISDICTION

This agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein. Each party
hereto irrevocably submits to the non-exclusive jurisdiction of the courts of
the Province of Ontario with respect to any matter arising hereunder or related
hereto.

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed as of the date first above written.

US GOLD CORPORATION

 

 

 

 

Per:

/s/ William F. Pass

 

 

Name: William F. Pass

 

 

Title: VP, C.F.O. and Secretary

 

 

 

 

 

 

 

US GOLD ALBERTA ULC

 

 

 

 

Per:

/s/ William F. Pass

 

 

Name: William F. Pass

 

 

Title: VP, C.F.O. and Secretary

 

 

 

 

 

 

 

US GOLD CANADIAN ACQUISITION CORPORATION

 

 

 

 

Per:

/s/ William F. Pass

 

 

Name: William F. Pass

 

 

Title: VP, C.F.O. and Secretary

 

13


--------------------------------------------------------------------------------